Citation Nr: 1821279	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1958 to May 1963. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for PTSD.

The Board has recharacterized the claim as it now appears on the page above in compliance with the ruling in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) which emphasized that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis such as PTSD that is named on a claims form, but instead makes a general claim for compensation for the type of affliction posed by the Veteran's psychiatric symptoms overall.  

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in December 2017 to present testimony on the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim.

VA's duty to assist requires exhaustive efforts to ensure all records in the custody of a Federal department or agencies, including VA or the Social Security Administration (SSA), are associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2017).  Relevant records from these agencies should be requested and associated with the claims file.

The Veteran has also provided specific details of a stressful incident alleged to have occurred during active service including the date, location, and names of investigating officers.  See Veteran's statements, January 2018 & March 2017.  VA must make as many requests as are necessary to obtain the relevant Federal records, or to conclude that the records sought do not exist or that further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2). 

The Veteran has further reported that from June 11, 2002 to August 1, 2003 he was treated by a private psychiatrist, Dr. KG, from whom records have not been associated with the claims file.  See Veteran's statement, January 2018; see also VA examination, July 2013.  There is no evidence that these private treatment records have yet been sought.   If attainable, they may be of significant benefit to the Veteran in establishing the history of his claimed disability.  As such, VA should provide assistance in obtaining these records.  38 U.S.C. § 5103A(b) (2012); 38 C.F.R. § 3.159 (c)(1) (2017). 

Finally, the Veteran was afforded a VA PTSD examination in July 2013.  At that time, the examiner addressed only the Veteran's unverified stressor involving "Sgt. K," but did not address the event regarding a fuel spill during an engine repair in which a fuel shutoff valve had not been closed, the Veteran falling while climbing down a ladder and tripping over a ground power cable lying on the floor, an incident which is verified in his service treatment records as occurring in September 1960.  No stressor incidents other than that involving Sgt. K were addressed by the July 2013 examiner.  Therefore, this examination is incomplete and inadequate for the purposes of a service connection determination.  A new examination is needed that considers all verified stressors reported by the Veteran. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any recent VA treatment records not currently associated with the claims file.

2. Contact the SSA for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any successful claim for SSA disability benefits.  

3. Contact the Veteran to obtain consent and authorization to release medical information from Dr. KG for the period from June 2002 to August 2003, as identified in the Veteran's January 2018 statement.  If appropriate authorization is obtained, contact the practitioner to obtain all relevant medical records.  

4. Contact the appropriate entity for verification of the stressful ejection seat incident at Selfridge Air Force Base the Veteran described as witnessing during service.  Specific details including the date of the alleged incident are reflected in the January 17, 2018 statement by the Veteran.  If additional information is required by the verifying organization in order to research occurrence of the claimed stressor, the Veteran must be so notified.  Associate any documentation of the stressful event obtained with the claims file.   

If this claimed stressor event is determined to be undocumented, or records of such are otherwise determined to be unobtainable, the AOJ should specifically state these findings, and the documentation used in making this determination should be included in the claims file.

5.  AFTER completion of the development above, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disorder.  

If a diagnosis of PTSD is established, please opine whether it is at least as likely as not (probability of 50 percent or more) that there is a causal relationship between the Veteran's current symptomatology and one or more specific verified in-service stressors.  If so, please specify which verified in-service stressor is found to be sufficient to support the diagnosis of PTSD. 

The examiner should review all pertinent records associated with the claims file, including the Veteran's VA examination reports, medical records, and lay statements.  Pertinent symptomatology and findings should be reported in detail.  

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
In rendering the requested opinions, the examiner must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

6.   Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

